                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                            OCALA DIVISION

CLEON EDWARD MAJOR,

      Petitioner,

v.                                              CASE NO. 5:18-cv-269-Oc-02PRL

WARDEN, FCC COLEMAN - LOW,

      Respondent.
                                          /

                                     ORDER

      This cause comes before the Court on the Petition for Writ of Habeas

Corpus (Dkt. 1) filed by Cleon Edward Major pursuant to 28 U.S.C. § 2241, and

the response (Dkt. 29). After careful consideration of the submissions of the

parties and the entire file, the Court concludes the petition should be denied.

                                 BACKGROUND

      Cleon Major is a federal inmate who was housed at the Federal Correctional

Institution Williamsburg, located in Salters, South Carolina, when he filed his

petition. Dkts. 1, 1-2.1 He is serving a 110-month term of incarceration imposed

by the United States District Court in the Southern District of Florida. Dkt. 29-1


      1
           Using his register number (00385-104), the BOP website shows that he is
currently housed at “Coleman Low FCI.” See https://www.bop.gov/inmateloc/,which was
last visited on August 30, 2019.
at 4-5. In July 2015, Mr. Major was disciplined by the Bureau of Prisons

(“BOP”). Id. at 24-26. He contends he did not commit the imposed disciplinary

infraction and seeks to overturn the sanctions imposed. Dkt. 1. His current

release date is calculated at February 6, 2021.2

      Mr. Major properly filed this petition in his “district of confinement,” which

at the time was in the United States District Court for the District of South

Carolina, Anderson/Greenwood Division. See Dkts. 21, 23; Rumsfeld v. Padilla,

542 U.S. 426, 447 (2004); Meriweather v. Augustine, No. 5:10-cv-236/RS/EMT,

2010 WL 5152979, at *1 (N.D. Fla. Nov. 22, 2010) (citing Padilla). Once

jurisdiction is properly acquired, “the petitioner’s subsequent removal to another

judicial district does not destroy the court’s jurisdiction.” Elcock v. Streiff, 554

F.Supp.2d 1279, 1282 (S.D. Ala. 2008) (citing Padilla). “[J]urisdiction attaches

upon the initial filing of the § 2241 petition and will not be destroyed by a

petitioner’s subsequent Government-effectuated transfer and accompanying

change in physical custodian.” Id. (citing Tang v. Gonzales, No. 4:06cv277-

MP/WCS, 2006 WL 3628061 (N.D. Fla. Aug. 18, 2006)); see also Dotson v.

United States, No. CV 312-004, 2013 WL 1786568, at *1 n.1 (S.D. Ga. Mar. 7,



      2
          See https://www.bop.gov/inmateloc/. At the time the Response was filed, his
release date was February 6, 2020, based on good conduct time. Dkt. 29-1 at 3.

                                          -2-
2013) (transferring prisoner to other prison facilities does not defeat otherwise

properly acquired jurisdiction) (citations omitted), adopted by 2013 WL 1786559

(S.D. Ga. Apr. 25, 2013).

      In early 2018, Mr. Major filed a notice of change of address to the Federal

Correctional Institution Coleman - Low (Coleman). Dkt. 18. The District Court

of South Carolina held that it did not retain jurisdiction after the inmate was

moved to another federal penitentiary and transferred the case to this Court. Dkts.

21, 23. In reaching this conclusion, the court noted conflicting law among the

district courts in the Fourth Circuit. Dkts. 21 at 3 n.2, 23. Although Eleventh

Circuit law supports the finding that the transferor court retained jurisdiction, this

Court will not return the case but defer to the District Court of South Carolina’s

decision that it no longer has jurisdiction. Mr. Major is now within this district

and this Court will consider the petition on the merits.

                               THE BOP RECORD

                      Incident and Disciplinary Proceedings

      On July 5, 2015, Mr. Major was housed at the Federal Correctional

Institution in Estill, South Carolina. Dkt. 29-1 at 7 ¶3, 9 ¶8. He was written up

that day for stealing a used insulin syringe (Incident No. 2734566) in violation of




                                          -3-
28 C.F.R.. § 541.3, Table 1, Code 219. Dkt. 29-1 at 15-16. The incident occurred

at 5:00 p.m. and was described in the report as follows:

             [The inmate] did drop a Lancet in the sharps container to
             simulate the sound of a syringe being dropped. I did
             observe a portion of the safety sleeved in the inmate’s
             left hand which is the hand away from this observer.
             Inmate was exiting the room door when confronted and
             the inmate quickly retreated and dropped the syringe in
             the sharps container.

Id. at 15. The report was delivered to Mr. Major the following morning. Id. at 15.

At that time, an investigating BOP lieutenant advised him of his rights, and he

stated that he understood his rights and the charges. Id. at 16. He stated that he

did not try to steal the syringe, but was only playing a trick on Mr. Crosby, a staff

member. Id. at 16.

      Before the Unit Discipline Committee (“the UDC” or “the Committee”), Mr.

Major stated, “It was an innocent prank, a joke and that’s it. It [wasn’t] suppose to

go this far. It was only a joke. It was not intentional.” Id. at 15. The Committee

referred the charge to a Discipline Hearing Officer (DHO) for further hearing. Id.

at 15. The Committee recommended that should he be found guilty, thirty days’

loss of good conduct time among other sanctions would be appropriate. Id. at 15.

Mr. Major received notice of the hearing and he was informed of his rights. Id. at

18, 20.

                                          -4-
      Mr. Major invoked his right to be represented at the disciplinary hearing by

a staff member, Dr. Contino. Id. at 22. At the hearing before the DHO, his due

process rights were again reviewed with him. Id. at 25. He admitted his guilt for

trying take a syringe from health services, even though he maintained the position

that he was merely playing a prank on Mr. Crosby. Id. at 24, 25. Dr. Contino

stated that Mr. Major was “always appropriate” and she never had any problem

with him. Id. at 25. Mr. Major did not call any witnesses. Id. at 18, 24.

      The DHO found Mr. Major guilty of attempting to steal. Id. at 25. Mr.

Major’s defense of pranking was unpersuasive because “it is obvious [he was]

trying to deceive Mr. Crosby” when he “dropp[ed] something in the box to make a

simulation sound of a needle.” Id. The DHO found the statement of staff member

Crosby more credible and gave the following admonishment: “Stealing cannot and

will not be tolerated in this environment as it creates more cost for the operation of

the institution.” Id. The DHO imposed 30 days’ disciplinary segregation, six

months’ loss of phone privileges, and 27 days’ disallowance and forfeiture of good

conduct time. Id. at 7 ¶ 3, 25.

                              Appeals and Rehearing

      Mr. Major appealed the DHO ruling through appropriate administrative

channels. Dkt. 29-1 at 28-30. He sought to have his BOP record expunged of this

                                         -5-
incident and, at a minimum, corrected to reflect consistently the same number of

days disallowed or forfeited. Id. at 29-30. He also took issue with the DHO’s

mistake of referring to Mr. Crosby as an officer when he was in fact a nurse. Id. at

29-30. The case was remanded for rehearing. Id. at 28. Remand was granted

based on the inconsistency between the BOP’s SENTRY computer database and

the DHO report. Id. at 37.

      After proper notice and advice of rights, Mr. Major declined to request any

witnesses for the rehearing, only staff representation. Id. at 32, 36. At the

rehearing in January 2016 before a DHO, he was again advised of his rights and

indicated he understood his rights. Id. at 11 ¶ 17. When asked about the charge,

Mr. Major denied that he “tried to take anything” and stated he had no recollection

of making any contrary statement to “the UDC or the investigative lieutenant.” Id.

at 11 ¶ 20, 37. The DHO, Ms. Slater, found Mr. Major “less than truthful based on

the statements you provided to the investigative lieutenant and the UDC” as well

as to the first DHO. Id. at 37. She also found Mr. Crosby more credible – “[t]his

staff member gains nothing by fabricating this incident and provides a more

credible version of events than yours.” Id. Sanctions of 30 days’ disciplinary

segregation (which was already served) and disallowance of 27 days’ good

conduct time were imposed. Id. at 11 ¶¶ 21, 22.

                                         -6-
       Mr. Major appealed the decision on rehearing through the administrative

remedy process. Id. at 12 ¶ 23, 45-46. He claimed in pertinent part that the DHO

report contained an inaccurate date and fabricated evidence, specifically a non-

existent photo. Id. at 45-46. Upon receipt of the appeal, the regional office

contacted Ms. Slater concerning the date and photo in her DHO report. Id. at 44.

According to Ms. Slater:

              In the response to the Petitioner’s appeal, I was
              contacted by the Region in regard to the inaccurate
              information. I reviewed the DHO report, and saw I had
              inadvertently made two errors that I apparently
              overlooked during my preparation of the DHO Report.
              There was never a photo and I never considered a photo
              in reaching my decision that the Petitioner committed the
              prohibited act of Stealing Attempted in violation of Code
              219A. I also corrected the error with regard to the date
              the incident report was given to the Petitioner. I
              amended the DHO Report to correct these errors . . .

Id. at 12 ¶ 24.3 She filed an amended DHO report to correct the date and delete

any reference to the nonexistent photo. Id. at 48. Mr. Major received the amended

report on February 8, 2016. Id. at 12 ¶ 25. The appeal was denied. Id. at 44.




       3
        Ms. Slater retired as of August 2017, and provided her statement in November
2017 as part of these proceedings before the case was transferred to this district court.
Dkts. 12, 29 at 2 n. 1, 29-1 at 7 ¶ 1.

                                            -7-
      Mr. Major then appealed to the Office of General Counsel of the BOP. Id.

at 42-43. He raised the same issues. Id. The appeal was denied for the reasons

that 1) the DHO’s decision was reasonable and supported by evidence, 2) no due

process rights were violated during the disciplinary process, and 3) the sanctions

imposed were commensurate to the severity level of the offense and supported by

policy. Id. at 41.

                             DISCIPLINARY ACTION

      Mr. Major argues that he was denied due process because the evidence

against him was fabricated in the rehearing and insufficient to support the overly

severe disciplinary punishment he received. The fabrication refers to the “photo”

noted on the DHO report after rehearing, which appeared there for the first time.

Dkt. 29-1 at 36. He seeks both the return of the loss of time for good conduct and

the permanent removal of the incident report from his BOP record.

                     The Conduct of the Disciplinary Proceedings

      Prison officials “implement disciplinary proceedings that may, at most,

change the conditions of the inmates’ confinement for purposes of maintaining

institutional order and encouraging compliance with prison rules.” U.S. v. Mayes,

158 F.3d 1215, 1224 (11th Cir. 1998). A staff member may write an incident

report “when staff witness or reasonably believe” that an inmate committed a

                                         -8-
prohibited act. 28 C.F.R. § 541.5(a). An investigation begins and the inmate

receives a written incident report. 28 C.F.R. § 541.5(b). The investigator informs

the inmate of his rights. Id.

      Once the investigation is complete, the UDC reviews the incident report at

which time the inmate is permitted to appear before the Committee. 28 C.F.R. §

541.7. “The UDC’s decision will be based on at least some facts and, if there is

conflicting evidence, on the greater weight of the evidence.” 28 C.F.R. § 541.7

(e). If the matter is referred to the DHO, the UDC advises the inmate of his rights

at the upcoming DHO hearing. 28 C.F.R. § 541.7(g).

      At the DHO hearing, the inmate is permitted to be represented by staff and

to request witnesses to appear to testify on the inmate’s behalf. 28 C.F.R. § 541.8.

The DHO will consider all evidence presented and the decision “will be based on

at least some facts and, if there is conflicting evidence, on the greater weight of the

evidence.” 28 C.F.R. § 541.8(f). The DHO is required to provide written findings

explaining the basis for the disciplinary action and the inmate’s right to appeal.

Wolff v. McDonnell, 418 U.S. 539 (1974) (outlining specific hearing procedures to




                                          -9-
satisfy standards of procedural due process in prison setting);4 28 C.F.R. §

541.8(h), (i).

       The record shows that the BOP followed the inmate discipline regulations in

this case. At all stages, Mr. Major was informed of his rights afforded under the

prison disciplinary proceedings. He received written notice of the charge. Dkt.

29-1 at 15-16. He was informed of the charge and his right to remain silent at the

investigative stage. Id. at 16. He was given adequate advance notice of his rights

with respect to the ensuing disciplinary hearing, and was again reminded of those

rights at the DHO hearing. Id. at 15, 18, 20. On remand, he was advised of his

rights before the rehearing. Id. at 32, 36. He was given ample time to prepare for

his defense at all stages, including the rehearing in January 2016. Id. at 18, 32, 36.

A staff representative was present at both DHO hearings. His appeals were

considered on the merits. Accordingly, the requirements of Wolff have been

satisfied in the conduct of the disciplinary proceedings.




       4
          “Wolff instructed that prisoners must receive: (1) advance written notice of the
charges against them; (2) an opportunity for the inmate to call witnesses and present
documentary evidence, so long as doing so is consistent with institutional safety and
correctional goals; and (3) a written statement by the factfinder outlining the evidence
relied on and the reasons for the disciplinary action.” O’Bryant v. Finch, 637 F.3d 1207,
1213 (11th Cir. 2011).

                                           -10-
                          The Sufficiency of the Evidence

      The standard for determining whether the DHO’s decision satisfies due

process requirements is whether “some evidence” supports the basis of the

decision. Superintendent v. Hill, 472 U.S. 445, 454-55 (1984). “The relevant

question is whether there is any evidence in the record that could support the

conclusion reached by the disciplinary board.” Id. at 455-56 (emphasis added). In

situations where the evidence is conflicting, the BOP regulations appear to go one

step further and require that the DHO’s decision be based on “the greater weight

of the evidence.” 28 C.F.R. § 541.8(f).

      Federal courts are not tasked with retrying prison disciplinary actions.

Young v. Jones, 37 F.3d 1457, 1460 (11th Cir. 1994). “No de novo review of the

disciplinary board’s factual finding is required, but the courts must consider

whether at least the decision is supported by ‘some facts’ – ‘whether any evidence

at all’ supports the action taken by prison officials.” Id. (citation omitted). “The

clear implication of Hill is that courts are not to conduct exhaustive reviews of

findings of prison disciplinary panels.” O’Bryant v. Finch, 637 F.3d 1207, 1214

(11th Cir. 2011).

      The hearing officers, both initially and on rehearing, relied on existing

evidence in finding the greater weight of the evidence supported the charge of

                                          -11-
attempted stealing. At the initial hearing, Mr. Major admitted that he tried to steal

the syringe as part of a scheme to play a joke on the prison staff member, Mr.

Crosby. The first DHO did not find this excuse as a viable defense to attempted

stealing, nor is there any authority that slipping a syringe up a sleeve – hidden

from the joke’s intended recipient’s view – somehow nullifies the offending

conduct. On rehearing, the DHO reached the same conclusion.

       Both hearing officers reviewed the evidence and found the reporting staff

member more credible than Mr. Major. The prank defense was not believed or, at

the very least, not viewed as conduct capable of being condoned. Mr. Major’s

shift in his recollection of the event between the initial hearing in 2015 and

rehearing in 2016 only served to lessen his credibility.5

       The Court finds at the very least that Hills’ “some evidence” benchmark has

been met. The only conceivably conflicting evidence was Mr. Major’s admission

followed by his denial that he took the syringe. Despite no other change in the

evidence, both the initial decision and the decision on rehearing were based on the

greater weight of the evidence. Because the disciplinary process was sound and


       5
         Although the main thrust of the petition focuses on the fabricated “photo,” which
was first mentioned in the DHO report issued after rehearing, the amended DHO report
rectifies the fact that no photo was considered in the decision. Ms Slater swore that there
“was never a photo and I never considered a photo in reaching my decision” that Mr.
Major committed attempted stealing.

                                           -12-
the evidence against Mr. Major sufficient under either the “some” or the “greater

weight” standard, the Court denies the petition.

      It is therefore ORDERED AND ADJUDGED that the Petition for Writ of

Habeas Corpus (Dkt. 1) pursuant to 28 U.S.C. § 2241 is denied. The Clerk is

directed to enter judgment for Respondent, terminate any pending motions and

deadlines, and close the case.

      DONE AND ORDERED at Tampa, Florida, on September 4, 2019.



                                        s/William F. Jung
                                      WILLIAM F. JUNG
                                      UNITED STATES DISTRICT JUDGE
COPIES FURNISHED TO:
Counsel of Record
Petitioner, pro se




                                        -13-
